Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior at, Schneider (US 2017/0036211), fails to teach an embedding apparatus equipped with a hot plate configured to warm an embedding tray and a dispenser configured to dispense an embedding material in the embedding tray warmed by the hot plate, the embedding apparatus comprising a tweezers holder having one or a plurality of tweezers holder holes in which distal ends of tweezers are accommodated; a first heater configured to warm the tweezers holder; a first sensor configured to detect a temperature of the tweezers holder; and a control unit configured to perform temperature control of the first heater, wherein the control unit performs control to turn the first heater OFF until the temperature reaches a point equal to or below a first set temperature at which the embedding material adhered to the tweezers holder hole starts to solidify, and upon receipt of a signal indicating that the temperature of the tweezers holder reaches the first set temperature from the first sensor, turns the first heater ON until the temperature reaches a second set temperature at which a sticking site between the solidified embedding material and the tweezers holder hole is melted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798